LEASE AGREEMENT




BETWEEN



J.M. NEY COMPANY,

AS LANDLORD,



AND



DERINGER MFG. COMPANY,

AS TENANT,



FOR


PREMISES LOCATED AT
2 Douglas Street
Ney Industrial Park
Bloomfield, Connecticut 06002




DATED:

March 26, 2002


TERM:

8 years


COMMENCING:

March 26, 2002


EXPIRING:

March 31, 2010

1. PREMISES 1

1.1 Identification of Premises 1

2. TERM 1

2.1 Term 1

2.2 Definition of "Term" 2

3. BASIC RENT 2

3.1 During Term 2

3.2 Partial Months 2

3.3 No Set-Off 2

3.4 Late Payment Charge 2

4. ADDITIONAL RENT 3

4.1 Impositions 3

4.2 Proration for Lease Years Not Coinciding With Tax Years 3

4.3 Other Taxes 3

4.4 Other Items 3

4.5 Tenant's Right to Contest Impositions 4

4.6 Landlord's Right to Contest Impositions 4

5. SECURITY DEPOSIT 4

5.1 Amount; Purpose; Application 4

5.2 Obligation to Replenish 5

5.3 Return 5

5.4 Transfer of Deposits by Landlord 5

6. CONDITION OF PREMISES 5

7. INSURANCE 5

7.1 Landlord's Property and Casualty Coverages 5

7.2 Tenant's Property and Casualty, Liability and Business Interruption
Coverages 6

7.3 Companies; Forms 6

7.4 Persons and Interests Insured 6

7.5 Cancellation Notices 6

7.6 Evidence of Insurance 6

8. TENANT'S REPRESENTATION AND WARRANTY OF AUTHORITY 6

9. UTILITIES 6

10. RIGHTS RESERVED TO LANDLORD 7

11. REPAIRS AND MAINTENANCE 7

11.1 Landlord's Obligations 7

11.2 Tenant's Obligations 8

12. ALTERATIONS BY TENANT 8

12.1 Landlord's Consent Required 8

12.2 Tenant's Indemnification; Contractor's Insurance 8

12.3 Approved Contractors; Payments; Lien Waivers 9

12.4 Compliance With Legal and Insurance Requirements 9

13. RETURN OF PREMISES 9

13.1 Tenant's Obligations 9

13.2 Failure to Remove Trade Fixtures and Personal Property 9

14. TENANT'S USE OF PREMISES 10

14.1 Uses Permitted 10

14.2 Rules and Regulations 10

15. ENVIRONMENTAL COMPLIANCE AND INDEMNITY 10

15.1 Compliance With Legal Requirements 10

15.2 Environmental Assessments 11

15.3 Disposals or Releases of Hazardous Substances 11

15.4 Remedial Work 12

15.5 Indemnification 12

15.6 Hazardous Substances Defined 13

16. INDEMNITY 13

17. DAMAGE BY FIRE OR OTHER CAUSE 13

17.1 Complete Destruction; Landlord's Right to Terminate 13

17.2 Partial Damage; Obligations to Repair 13

18. CONDEMNATION 14

18.1 Complete Taking 14

18.2 Partial Taking 14

18.3 Allocation of Award 14

19. LANDLORD'S RIGHTS AND REMEDIES 14

19.1 Tenant's Bankruptcy 14

19.2 Defaults by Tenant 14

19.3 Surrender of Possession 15

19.4 Landlord's Rights After Termination of Lease or Tenant's Right to
Possession 15

19.5 Removal of Tenant's Property 17

19.6 Equitable Relief 17

19.7 No Waivers 17

19.8 Landlord's Right to Perform Tenant's Obligations 17

19.9 Landlord's Expenses 18

20. HOLDING OVER 18

21. LANDLORD'S TITLE 18

22. QUIET ENJOYMENT 18

23. ASSIGNMENT AND SUBLETTING 18

24. MORTGAGES AND SECURITY INTERESTS 19

24.1 Lease Subordinate 19

24.2 Attornment 19

25. ESTOPPEL CERTIFICATE 19

26. BROKERAGE 20

27. NOTICES 20

28. TENANT'S RIGHT OF FIRST OFFER/REFUSAL 20

28.1 Right of First Offer 20

28.2 Exempted Sales or Transfers 21

29. SUCCESSORS AND ASSIGNS 21

29.1 Binding Nature 21

29.2 Transfer by Landlord 21

30. GENERAL PROVISIONS 21

30.1 No Partnership 21

30.2 Complete Agreement 21

30.3 Severability; Governing Law 21

30.4 Headings 22

30.5 Plurals; Grammatical Changes 22

30.6 Covenants and Conditions 22

30.7 No Set-Off 22



LEASE AGREEMENT

This Lease Agreement ("Lease") is dated as of the 26th day of March, 2002, is by
and between The J.M. Ney Company, a Delaware corporation, having an address of 2
Douglas Street, Ney Industrial Park, Bloomfield, CT 06002 (the "Landlord"), and
Deringer Mfg. Company, an Illinois corporation having an address of 1250 Town
Line Road, Mundelein, IL 60060 (the "Tenant"), and evidences the agreement of
Landlord and Tenant.

WHEREAS, Landlord, Tenant and certain other parties are parties to that certain
Asset Purchase Agreement dated as of November 8, 2001 (the "Purchase
Agreement"), pursuant to which Tenant, as purchaser under the Purchase
Agreement, will acquire certain of the assets of the Landlord, as seller under
the Purchase Agreement, all as more particularly set forth in the Purchase
Agreement; and

WHEREAS, Landlord and Tenant desire to enter into this Lease in connection with
the consummation of the transactions specified in the Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Lease, and other good an valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

PREMISES

Identification of Premises. Landlord for and in consideration of the rents,
covenants and agreements hereinafter reserved and contained on the part of
Tenant to be paid, kept and performed, has demised and leased, and by these
presents, does demise and lease, unto Tenant and Tenant does hereby take and
hire, upon and subject to the covenants and conditions hereinafter expressed
which Tenant agrees to keep and perform, the real property legally described on
Exhibit "A" attached hereto, commonly known as 2 Douglas Street, Ney Industrial
Park, Bloomfield, CT 06002 (the "Real Estate"), together with the building
located thereon and all other improvements that are part of the building and all
such fixtures, machinery, and equipment owned by Landlord and used in connection
with the occupancy and operation of such building and other improvements
(hereinafter referred to as the "Premises"), subject, however, to the following,
if any: encumbrances, covenants, conditions, restrictions, easements, and
rights-of-way, whether or not of record, and other matters of record, and to
such matters as may be disclosed by inspection or survey. This Lease is intended
by the parties to be a net/net/net lease, and to the extent of any uncertainty,
ambiguity or vagueness that arises with respect to the interpretation or meaning
of any of the provisions of the Lease, such uncertainty, ambiguity or vagueness
shall be resolved in favor of the parties' desire for this Lease to be a
net/net/net lease.

TERM

Term. Landlord demises and leases the Premises to Tenant and Tenant takes and
hires the Premises for an initial term of eight (8) years, commencing on March
26, 2002 (the "Commencement Date"), and expiring on March 31, 2010, unless this
Lease shall be sooner terminated as hereinafter provided.

Definition of "Term". As used in this Lease, the words "term of this Lease" or
"the term" in reference to the duration of this Lease shall include the initial
term, and any extensions or renewals thereof, unless the context clearly
provides otherwise.

BASIC RENT

During Term. Tenant shall pay to Landlord at Andersen Group, Inc., 515 Madison
Avenue, Suite 2600, New York, NY 10022 (or at such other place as Landlord may
direct by written notice to Tenant), a total basic rental (hereinafter referred
to as the "basic rent") which shall be paid monthly, in advance, commencing on
the first day of every calendar month during the term of this Lease, in the
amounts set forth in the following Schedule of Basic Rent Payments:

SCHEDULE OF BASIC RENT PAYMENTS

MONTH OF
LEASE TERM

MONTHLY BASIC
RENT

ANNUAL BASIC
RENT

March 26, 2002 through March 31, 2003

$ 24,166.67

$ 290,000.00

April 1, 2003 through March 31, 2004

$ 24,650.00

$ 295,800.00

April 1, 2004 through March 31, 2005

$ 25,133.33

$ 301,600.00

April 1, 2005 through March 31, 2006

$ 25,616.67

$ 307,400.00

April 1, 2006 through March 31, 2007

$ 26,100.00

$ 313,200.00

April 1, 2007 through March 31, 2008

$ 26,583.33

$ 319,000.00

April 1, 2008 through March 31, 2009

$ 27,066.67

$ 324,800.00

April 1, 2009 through March 31, 2010

$ 27,550.00

$ 330,600.00

Partial Months. If the term of this Lease shall commence other than on the first
day of a month, or if the term of this Lease shall end other than on the last
day of a month, the basic rent for such month shall be prorated at the then
current monthly basic rent and shall be payable (in the case of the commencement
of the term, upon delivery of a signed Lease to Landlord).

No Set-Off. Tenant covenants to pay without notice or demand and without
deduction or set-off for any reason whatsoever except as may be otherwise herein
specifically provided, the basic rent and all other sums which under any
provision of this Lease become additional rent or any other charge hereunder, at
the times and in the manner in this Lease provided.

Late Payment Charge. If Tenant fails to make any payment within seven (7) days
of the date such payment is due, Tenant shall, in addition to making such
delinquent payment, pay to Landlord a sum equal to three percent (3%) of each
such delinquent payment.

ADDITIONAL RENT

Impositions. Tenant agrees to pay to the appropriate taxing authority, as
additional rent for the Premises, all real estate taxes, assessments, water and
sewer rates and charges, and other governmental charges, general and special,
ordinary and extraordinary, unforeseen as well as foreseen, of any kind and
nature whatsoever, including but not limited to assessments for public
improvements or benefits (all of which real estate taxes, assessments, water
rates and sewer rates and charges, and other governmental charges are
hereinafter referred to as "Impositions"), that are assessed, levied, confirmed,
imposed, or incurred with respect to the Real Estate during the term of this
Lease, regardless of when such Impositions are payable.

Proration for Lease Years Not Coinciding With Tax Years. Any Imposition relating
to a fiscal period of the taxing authority, a part of which period is included
within the term of this Lease and a part of which is included in a period of
time either before the Commencement Date or after the expiration of this Lease,
whether or not such Imposition shall be assessed, levied, confirmed, imposed, or
incurred or become a lien upon the Premises, or shall become payable, during the
term of this Lease, shall be adjusted as between Landlord and Tenant, so that
Landlord shall pay that proportion of such Imposition which that part of such
fiscal period included in the period of time either before the commencement or
after the termination of this Lease bears to such fiscal period and Tenant shall
pay the remainder thereof. With respect to any Imposition for public
improvements or benefits which by law is payable, or at the option of the
taxpayer may be paid, in installments, Landlord shall pay the installments
thereof that become due and payable subsequent to the termination of this Lease,
and Tenant shall pay to Landlord those installments that become due and payable
during the term of this Lease.

Other Taxes. Should the State of Connecticut, or any political subdivision
thereof, or any other governmental authority having jurisdiction over the
Premises (a) impose a tax, assessment, charge or fee, or increase a then
existing tax, assessment, charge or fee, which Landlord shall be required to
pay, either by way of substitution for real estate taxes or any other Imposition
herein or in addition to real estate taxes or any other Imposition herein, or
(b) impose an income or franchise tax or a tax on rents in substitution for or
as a supplement to real estate taxes or any other Imposition herein, all such
taxes, assessments, charges or fees shall be deemed to constitute Impositions
herein the payment of which shall be additional rent for which Tenant shall be
liable and obligated to pay, it being the intention of Landlord and Tenant that
the basic rent hereunder shall be paid to Landlord absolutely net without
deduction of any kind or nature whatsoever, foreseen or unforeseen, except as
may otherwise be provided in this Lease.

Other Items. Tenant also agrees to pay as additional rent hereunder, for each
calendar year during the term of this Lease, the following: (a) any assessments
or charges that are imposed by any association and/or declaration of protective
covenants affecting the development, industrial park, subdivision or any other
defined area within which the Premises are located; and (b) any ad valorem taxes
that hereafter may be imposed and assessed or incurred for any personal property
used in connection with the building and the land, regardless of when such ad
valorem taxes are payable.

Tenant's Right to Contest Impositions. Tenant shall have the right to contest
the amount or validity of any Imposition herein by appropriate legal
proceedings, but this shall not be deemed or construed in any way as relieving,
modifying or extending Tenant's covenant to make the additional rent deposits on
account of any such Impositions at the time and in the manner provided in this
Section 4. However, before proceeding with any such contest, Tenant shall
deposit into escrow with a third party reasonably acceptable to Landlord, as
security for the payment of the amount of any such contested Imposition, money
in an amount sufficient, in the reasonable judgment of Landlord, to pay said
Imposition, together with all interest and penalties in connection therewith and
all charges that may or might be assessed against or become a charge on the
Premises, or any part thereof, in said legal proceedings. In the event that such
monies shall be insufficient to pay said Impositions (together with any interest
and penalties or other charges) in full upon the termination of such legal
proceedings, Tenant shall, forthwith, pay over to the appropriate taxing
authority an amount of money sufficient, together with the monies so deposited
pursuant to this Section 4.5, to pay the same. Landlord shall not be required to
join in any such proceeding unless it shall be necessary for it to do so in
order to properly prosecute such proceedings and Landlord is fully indemnified
to its satisfaction against all costs and expenses in connection therewith.
Landlord shall not be subjected to any liability for the payment of any costs or
expenses in connection with Tenant's contest, nor to any liability for the
payment of any costs or expenses in connection with any proceeding brought by
Tenant, and Tenant covenants to indemnify and save harmless Landlord from any
such costs or expenses.

Landlord's Right to Contest Impositions. Notwithstanding anything contained in
Section 4.5, Landlord shall, at all times during the term of this Lease, have
the right to contest the amount or validity of any Imposition herein by
appropriate legal proceedings and all fees and costs incurred by Landlord in
contesting the amount or validity of any Imposition herein, whether any
reduction or limitation in the amount of any such Imposition is obtained, shall
be considered as part of such Imposition which Tenant shall be liable and
obligated to pay to Landlord.

SECURITY DEPOSIT

Amount; Purpose; Application. Tenant agrees to pay Landlord a security deposit
of Twenty Four Thousand One Hundred Sixty Six and 67/00 Dollars ($24,166.67).
Such security deposit shall be held by Landlord as security for the faithful
performance by Tenant of all of the terms, covenants and conditions of this
Lease to be kept and performed by Tenant, without any obligation on Landlord's
part to pay any interest thereon. If, at any time during the term of this Lease,
any basic rent, additional rent or other charges due Landlord hereunder shall be
overdue and unpaid, then Landlord may, at the option of Landlord, appropriate
and apply any portion of the security deposit to the payment of any such overdue
rent or other charge. In addition, in the event of the failure of Tenant at any
time during the term of this Lease to keep and perform any of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant, then
Landlord, at its option, may appropriate and apply the entire security deposit,
or so much thereof as may be necessary, to compensate Landlord due to Tenant's
breach. The use, application or retention of the security deposit, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by law or in equity (it being
intended that Landlord shall not first be required to proceed against the
security deposit) and shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled.

Obligation to Replenish. Should the entire security deposit, or any portion
thereof, be appropriated and applied by Landlord for the payment of overdue
basic rent, additional rent or other charges due and payable to Landlord by
Tenant hereunder or to compensate Landlord for loss or damage sustained by
Landlord due to Tenant's breach hereunder, then Tenant shall, upon Landlord's
demand, forthwith remit to Landlord a sufficient amount to restore the security
deposit to the original sum deposited. Tenant's failure to so restore the
security deposit within five (5) days after receipt of such demand shall
constitute a breach of this Lease.

Return. Landlord agrees that if, upon the expiration of the term of this Lease,
Tenant is not in default under any of the terms, covenants and conditions
herein, Landlord shall, within thirty (30) days from the date Tenant surrenders
possession of the Premises to Landlord return to Tenant the security deposit or
such portion thereof as remains with Landlord on the date thereof. In no event
will the security deposit be deemed to constitute, nor be used by Tenant to pay,
the final month's or months' basic rent. In the absence of evidence satisfactory
to Landlord of permitted assignments of the right to receive the security
deposit, or of the remaining balance thereof, Landlord may return the same to
the original Tenant, regardless of one or more assignments of Tenant's interest
in this Lease or the security deposit. In such event, upon the return of the
security deposit, or the remaining balance thereof, to the original Tenant,
Landlord shall be completely relieved of liability with respect to the security
deposit.

Transfer of Deposits by Landlord. Tenant acknowledges that Landlord has the
right to transfer its interest in the Premises, and in this Lease and Tenant
agrees that in the event of any such transfer, Landlord shall have the right to
transfer the security deposit to the transferee. Upon such transfer, Landlord
shall thereby be released from all liability or obligation to Tenant for the
return of such security deposit and Tenant agrees to look solely to such
transferee for the return of the security deposit.

CONDITION OF PREMISES

Except as provided for in Section 15 herein, Tenant's taking possession of the
Premises or any portion thereof shall be conclusive evidence against Tenant that
the Premises or such portion thereof, as the case may be, were in good order and
satisfactory condition when Tenant took possession and that all work done on the
Premises, pursuant to the terms hereof, if any, has been completed to Tenant's
satisfaction.

INSURANCE

Landlord's Property and Casualty Coverages. During the entire term of this
Lease, Tenant shall, at Tenant's sole cost and expense, maintain in full force
and effect property and casualty insurance policy for the full replacement value
of the Premises and building in which the Premises are located (which
replacement value shall be established by Landlord from time to time during the
term of this Lease) under a so-called "all risks" type of policy which shall
include coverage for but not limited to, fire and lightning, extended coverage,
vandalism, malicious mischief, flood and earthquake and such other coverages as
Landlord shall elect to include in its reasonable discretion.

Tenant's Property and Casualty, Liability and Business Interruption Coverages.
During the entire term of this Lease, Tenant shall, at Tenant's sole cost and
expense, maintain in full force and effect each of the following types of
insurance policies:

Property and casualty insurance policy for the full replacement value of all of
Tenant's personal property, trade fixtures and equipment under a so-called "all
risks" type of policy which shall include coverage for but not limited to, fire
and lightning, extended coverage, vandalism, malicious mischief, flood and
earthquake; and

Commercial general liability insurance policy, the limits of coverage for which
shall be a combined single limit of not less than $1,000,000.00.

Companies; Forms. All policies of insurance (other than liability insurance)
shall be kept in full force and effect continuously throughout the term of this
Lease, shall be written and issued by companies authorized to do business in the
State of Connecticut, and shall be in form and substance reasonably acceptable
to Landlord and the mortgagee, if any, of the fee interest.

Persons and Interests Insured. The named insured in all policies of insurance
shall be Tenant, Landlord, and the mortgagee, if any, of the fee interest, or
such other persons as Landlord or such mortgagee shall from time to time
require.

Cancellation Notices. All policies of insurance carried by Tenant shall contain
provisions that the same shall not be canceled, terminated, or changed without
at least thirty (30) days prior written notice to Tenant, Landlord and the
mortgagee, if any, of the fee interest.

Evidence of Insurance. Standard certificates of all insurance policies required
to be carried by Tenant shall be deposited with Landlord together with
satisfactory evidence of payment in full of all premiums therefore prior to
possession of the Premises by Tenant, or upon request by Landlord, duplicate
originals of each such policy. Standard certificates of renewal of all policies
of insurance, or upon request by Landlord, duplicate originals of each such
policy, shall be deposited with Landlord not less than thirty (30) days prior to
the expiration of the original policies of insurance or the immediately
preceding renewal policies, as the case may be.

TENANT'S REPRESENTATION AND WARRANTY OF AUTHORITY

Tenant represents and warrants to Landlord that Tenant has full power, authority
and capacity to execute and deliver this Lease, and that Tenant has taken all
necessary corporate action to authorize the signatory below to execute this
Lease on behalf of Tenant.

UTILITIES

Tenant agrees to pay or cause to be paid all charges for gas, water (including
user charges imposed by any law, ordinance or regulation for the treatment and
disposal of sewage, industrial wastes and other wastes in connection with
Tenant's use of the Premises) electricity, light, heat or power, telephone or
other communication service (including fire alarm and snow removal services)
used, rendered or supplied upon or in connection with the Premises throughout
the term of this Lease.

RIGHTS RESERVED TO LANDLORD

Landlord shall have the following rights, exercisable without notice and without
liability to Tenant for damage or injury to property, person or business (all
claims for damage being hereby released) and without effecting an eviction or
disturbance of Tenant's use or possession or giving rise to any claim for
set-offs, or abatement of rent:

If Tenant vacates or abandons the Premises, at any time thereafter, to decorate,
remodel, alter, repair or otherwise prepare the Premises for re-occupancy;

To exhibit the Premises to others and to display "for rent" signs on the
Premises during the last ninety (90) days of the Lease term and to exhibit the
Real Estate to others and to display "for sale" signs on the Real Estate at all
times during the Lease term; and

At any time or times, to make, at its own expense (except as otherwise provided
herein), repairs, alterations, additions and improvements, structural or
otherwise, in or to the Premises, and to perform any acts related to the safety,
protection or preservation thereof, and during such operations to take into and
through the Premises, all material and equipment required for such operations,
provided that Landlord shall cause as little inconvenience or annoyance to
Tenant as is reasonably necessary in the circumstances.

REPAIRS AND MAINTENANCE

Landlord's Obligations. Except as otherwise noted in this Section 11.1, Landlord
shall, at Landlord's sole cost and expense, make all capital repairs and
replacements required to be made to (a) the roof, exterior walls and foundation
of the building that is now part of the Premises or that may hereafter be
constructed and become part of the Premises, or (b) the heating, cooling,
ventilating, and all other mechanical equipment; the water, sewer, plumbing, and
electrical systems; provided, however, that Landlord's obligation herein shall
not extend to any damage, disrepair or replacement caused or required by
Tenant's neglect or fault, which damage, disrepair or replacement shall be
repaired by Landlord and charged to Tenant as additional rent. The provisions of
this Section 11.1 shall not apply, however, in the event of and to the extent of
any damage or destruction by fire or other casualty or a taking by condemnation
by any competent authority, in which events the obligation of Landlord shall be
controlled as hereinafter otherwise provided in this Lease. Except as provided
in this Section 11.1, Landlord shall not be obligated to make repairs,
replacements, or improvements of any kind upon the Premises whether such
repairs, replacements, or improvements to the Premises are interior or exterior,
structural or nonstructural, ordinary or extraordinary, foreseen or unforeseen,
all of which repairs, replacements, or improvements shall be the responsibility
of Tenant as provided in this Lease. Notwithstanding any of the foregoing
provisions of this Section 11.1 to the contrary, if structural repairs become
necessary during the Lease term because of the application to the business
carried on by Tenant of any law, ordinance, rule or regulation of any regulatory
body, or because of any act or default on the part of Tenant, or because Tenant
has overloaded any electrical or other system in the building, Tenant shall make
such structural repairs at its sole cost and expense, after first obtaining
Landlord's written approval of the plans and specifications and furnishing such
indemnification against liens, costs, damages and expenses as Landlord may
reasonably require.

Tenant's Obligations. Excepting as provided in Section 11.1 above, Tenant
agrees, at its sole cost and expense at all times during the term of this Lease
and such further time as Tenant occupies the Premises or any part thereof:

To maintain in good order, repair and condition the entire Premises, promptly
making all necessary repairs, interior and exterior, structural (except as
provided in Section 11.1 above), and nonstructural, ordinary and extraordinary,
foreseen and unforeseen, including, but without limiting the generality of the
foregoing, repairs to but not replacements of: the roof; the heating, cooling,
ventilating, and all other mechanical equipment; the water, sewer, plumbing, and
electrical systems; the driveways, parking areas, and all other areas of the
Premises; and

To make all repairs to the Premises required by any law or ordinance or any
order or regulation of any public authority, or fire underwriters or
underwriters' fire prevention engineers relating to the use of the Premises by
Tenant; to keep the Premises equipped with all safety appliances required
because of Tenant's use; and to procure any licenses and permits required and
otherwise comply with the orders and regulations of all governmental authorities
relating to the use of the Premises by Tenant.

ALTERATIONS BY TENANT

Landlord's Consent Required. Tenant shall not make any alterations in or
additions to the Real Estate ("Alterations") having a cost in excess of the
amount of $20,000.00 on an aggregate basis during any single Lease year without
Landlord's advance written consent in each and every instance having been first
obtained, which written consent shall not be unreasonably withheld or delayed.
If Landlord consents to such Alterations, before commencement of the work or
delivery of any materials onto any part of the Premises, Tenant shall furnish
Landlord with plans and specifications and permits necessary for such
Alterations, all in form and substance satisfactory to Landlord. Landlord may
impose such further conditions with respect to any Alterations as Landlord deems
reasonably appropriate, including without limitation, requiring Tenant to
furnish Landlord with security for the payment of all costs to be incurred in
connection with such work. All Alterations shall be installed in a good and
workmanlike manner and only new high-grade materials shall be used. All
Alterations, whether temporary or permanent in character and whether made or
paid for by Landlord or Tenant, shall, without compensation to Tenant, become
Landlord's property upon installation on the Premises and shall be relinquished
to Landlord in good condition, ordinary wear excepted, at the termination of
this Lease by lapse of time or otherwise.

Tenant's Indemnification; Contractor's Insurance. Tenant agrees to hold Landlord
harmless from any and all liabilities, costs and expenses of every kind and
description (including, but not limited to, reasonable attorneys' fees and
costs) which may arise out of or be connected in any way with any Alterations.
Tenant shall furnish Landlord with standard certificates of insurance from all
contractors performing labor or furnishing materials in connection with such
Alterations, insuring Landlord against any and all liabilities which may arise
out of or be connected in any way with such Alterations.

Approved Contractors; Payments; Lien Waivers. The work necessary to make such
Alterations shall be done at Tenant's expense by contractors approved by
Landlord, which approval shall not be unreasonably withheld or delayed. Tenant
shall promptly pay to Tenant's contractors, as the case may be, when due, the
cost of all such work. Upon completing any alterations, Tenant shall furnish
Landlord with contractors' and subcontractors' affidavits and full and final
waivers of lien and receipted bills covering all labor and materials expended
and used therein or therefore, all in form and substance satisfactory to
Landlord.

Compliance With Legal and Insurance Requirements. All Alterations shall comply
with all insurance requirements applicable to the Real Estate, and with all
ordinances, statutes and regulations of all governmental bodies, departments or
agencies having jurisdiction over the Real Estate. Tenant shall permit Landlord
to review and observe construction operations in connection with Alterations, if
Landlord requests to do so, provided that Landlord shall have no duty to so
review or observe.

RETURN OF PREMISES

Tenant's Obligations. At the termination of this Lease by lapse of time or
otherwise:

Tenant shall return the Premises in as good condition as when Tenant took
possession except for ordinary wear and as otherwise provided in this Lease;

Tenant shall remove any and all trade fixtures, equipment and personal property
belonging to Tenant and signs installed on the Premises by Tenant during the
term of this Lease; and

All installations, additions, hardware, non-trade fixtures and improvements,
temporary or permanent, in or upon the Premises, except movable furniture and
equipment belonging to Tenant, whether placed there by Tenant or Landlord, shall
be Landlord's property and shall remain upon the Premises, all without
compensation, allowance or credit to Tenant.

Tenant's security deposit shall stand to secure Tenant's obligation to so
restore and return the premises and to so remove the signs and other items which
Tenant is required or Landlord directs Tenant to remove pursuant hereto, and
Landlord shall not be obligated to return such security deposits to Tenant until
the same are removed or restored in accordance with this provision.

Failure to Remove Trade Fixtures and Personal Property. All trade fixtures,
equipment and personal property belonging to Tenant and not removed from the
Premises within sixty (60) days after the termination of this Lease and not
required by Landlord to have been removed as provided herein shall be
conclusively presumed to have been abandoned by Tenant and title thereto shall
pass to Landlord under this Lease as by a Bill of Sale.

TENANT'S USE OF PREMISES

Uses Permitted. Tenant shall occupy and use the Premises continuously during the
term hereof for the following purpose specified: operation of the business sold
pursuant to the Asset Purchase Agreement and any other related or incidental
business, and any activity necessary, convenient or useful to such businesses.

Rules and Regulations. Tenant agrees to observe the following covenants and to
comply with all rules and regulations that Landlord may hereafter from time to
time make for the Premises:

Tenant shall not make or permit to be made any use of the Premises which,
directly or indirectly, is forbidden by public law, ordinance or governmental
regulation or which may be dangerous to life, limb or property, or which may
invalidate or increase the premium cost of any policy of insurance relating to
the Premises or the use thereof; and

Tenant shall not sell or offer to sell or permit to be sold or offered for sale
in or about the Premises, any alcoholic or other intoxicating beverage.

ENVIRONMENTAL COMPLIANCE AND INDEMNITY

Compliance With Legal Requirements. During the entire term of this Lease
(including any period of time Tenant occupies any part of the Premises prior to
the commencement date of the term of the Lease), Tenant shall fully and strictly
comply with all federal, state and local laws, ordinances, rules and regulations
now or at any time hereafter in effect which regulate, relate to or impose
liability or standards of conduct concerning any Hazardous Substances (as such
term is hereafter defined), including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act and the Resource
Conservation and Recovery Act but expressly excluding any Landlord obligations
under applicable environmental, health and safety laws (collectively, the
"Environmental Laws") and which directly or indirectly affect Tenant's business
and Tenant's use of the Premises, and Tenant shall not permit the Premises to
contain, be used to store or otherwise used to handle Hazardous Substances
except where stored in sealed containers and in quantities normally associated
with Tenant's business conducted on the Premises or for office maintenance and
cleaning and, in those instances, the Hazardous Substances shall be handled or
stored in compliance with all Environmental Laws. Tenant acknowledges that its
compliance shall include, by way of illustration and not by way of limitation,
the completion and timely filing of all reports and statements required pursuant
to any Environmental Laws and the payment of all charges, fees and costs that
may be assessed or imposed from time to time in connection therewith. However,
Tenant's obligations under this Section 15 in no way alters, nor is Tenant
assuming, any obligations of Landlord under the Connecticut Hazardous Waste
Establishment Act, as amended, by virtue of entering into this Lease or as a
result of a sale of the Premises during the Lease term.

Environmental Assessments. Landlord at any time and from time to time, during
the entire term of the Lease, including any extensions or renewals thereof, may
at its option (but without any obligation to Tenant to do so) cause any
environmental test, inspections or evaluations of the Premises which Landlord
may deem necessary in connection with Tenant's business and Tenant's use of the
Premises. The selection of the person, firm or entity retained to complete such
tests, inspections or evaluations shall be within the reasonable discretion of
Landlord and all costs and expenses in connection therewith shall be paid for by
Landlord. In connection therewith, Tenant shall permit Landlord and its
environmental consultants or inspectors to have access to the Premises at all
reasonable times following reasonable notice which shall be at least two (2)
business days, and Tenant shall make available to Landlord or to any such
environmental consultant or inspector any information reasonable requested
regarding the nature of any Hazardous Substances used, stored or otherwise
present at the Premises in connection with Tenant's business and use of the
Premises.

Disposals or Releases of Hazardous Substances. By entering into this Lease,
Tenant in no way assumes responsibility or liability for any releases or
disposals of Hazardous Substances or conditions that do or may violate
Environmental Laws or give rise in any way to liability or responsibility for
response costs at on, about or affecting the premises prior to the Commencement
Date. In order to establish a baseline for environmental conditions and possible
liability or responsibility for Hazardous Substances disposals or releases or
conditions that do or may violate Environmental Laws or give rise to liability
or responsibility for response costs, existing or occurring on or prior to the
Commencement Date, Landlord shall prior to the Commencement Date, at a cost to
be equally shared with the Tenant (subject to a maximum cost to the Tenant of
$30,000 for Tenant's one-half of such expenses), professionally seal or cause to
be professionally sealed all of the exposed cracks and other breaches in any
exposed area of the manufacturing floor space, and cause all floor drains not
connected to a wastewater system, if any, to be permanently closed or plugged.
As of the Commencement Date, Landlord and Tenant agree that if Hazardous
Substance disposals or releases are found to be under the floor or building
structure, then a presumption will exist that such Hazardous Substances were
disposed or released prior to the Commencement Date and Tenant shall have no
liability or responsibility whatsoever for same. This presumption can be set
aside only by clear and convincing evidence that Tenant or its agents caused or
contributed to such disposal or releases. After the Commencement Date, if any
environmental test, inspection or evaluation completed in connection with
Tenant's business or Tenant's use of the Premises discloses a disposal, release,
threatened release or the presence of Hazardous Substances on, over, under, from
or affecting the Premises in violation of any Environmental Laws which has been
caused or permitted by, attributed or related to or otherwise arising out of the
use or occupancy of the Premises by Tenant or by anyone acting by, through or
under Tenant, including, without limitation, any of Tenant's agents, employees,
invitees, licensees, subtenants or assignees (in each case giving effect to the
presumptions stated above) that requires cleanup or any other remedial action,
Tenant shall, at Tenant's sole cost and expense, immediately cause such cleanup
or any such remedial action to be completed to the extent necessary to return
the Premises to its prior state and in accordance with and to the extent
required by all applicable Environmental Laws and any orders and directives of
any federal, state or local government authorities charged with responsibility
or authority pursuant to any Environmental Laws; and Tenant's failure to do so
shall entitle Landlord to cause such cleanup or remedial action to be conducted,
and Tenant shall, immediately upon demand by Landlord, pay to Landlord all costs
and expenses paid or incurred by Landlord as a result thereof, including, but
not limited to, the test, inspection or evaluation that disclosed the violation
of Environmental Laws.

Remedial Work. Should a release of any Hazardous Substances onto or from the
Premises occur as a result of any intentional or unintentional act or omission
on the part of Tenant or any other person, Tenant shall immediately notify
Landlord thereof and, if such release is due to any act or omission of Tenant or
of any of Tenant's employees, agents, invitees, licensees, subtenants or
assignees, as soon as possible thereafter Tenant shall conduct and complete or
cause to be conducted or completed any and all necessary corrective action in
accordance with and to the extent required by all applicable Environmental Laws
and any orders or directives of any federal, state or local government
authorities charged with responsibility or authority pursuant to such
Environmental Laws.

Indemnification. Tenant agrees to hold Landlord, its officers, directors,
agents, employees and their respective agents, harmless from and indemnified
against all claims, penalties, fines, liabilities, settlements, damages and
costs (including, but not limited to, reasonable attorneys' and other
consultants' fees, investigation or laboratory fees, court costs and litigation
expenses) arising out of, or as a result of (a) the presence, disposal, release
or threatened release of any Hazardous Substances on, over, under, from or
affecting the Premises or the land caused or permitted by, attributed or related
to the use and occupancy of the Premises by Tenant or by anyone acting by,
through or under Tenant, including without limitation any of Tenant's employees,
agents, invitees, licensees, subtenants or assignees (in each case giving effect
to the presumptions stated in Section 15.3 herein); (b) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or relating to any such presence, disposal, release or threatened release of any
Hazardous Substances; (c) any violation of or failure to comply with any
Environmental Laws or any orders, requirements or demands of any governmental
authorities which are based upon or are related to such presence, disposal,
release or threatened release of any Hazardous Substances arising out of the use
and occupancy of the Premises by Tenant; or (d) Tenant's failure to comply with
any of the requirements of this Section 15.

Landlord agrees to hold Tenant, its officers, directors, agents, employees and
their respective agents, harmless from and indemnified against all claims,
penalties, fines, liabilities, settlements, damages and costs (including, but
not limited to, reasonable attorneys' and other consultants' fees, investigation
or laboratory fees, court costs and litigation expenses) arising out of, or as a
result of (a) the presence, disposal, release or threatened release of any
Hazardous Substances on, over, under, from or affecting the Premises or the land
prior to the Commencement Date; (b) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or relating to any
such presence, disposal, release or threatened release of any Hazardous
Substances; (c) any violation of or failure to comply with any Environmental
Laws or any orders, requirements or demands of any governmental authorities
which are based upon or are related to such presence, disposal, release or
threatened release of any Hazardous Substances prior to the Commencement Date;
or (d) Landlord's failure to comply with any of the requirements of this Section
15.

Hazardous Substances Defined. For purposes of this Section 15, the term
"Hazardous Substances" shall mean and include (a) any asbestos-containing
building materials, lead paint, radon, urea formaldehyde foam insulation, PCBs
in transformers; (b) petroleum products; (c) any waste, substance, material,
pollutant or contaminant defined as hazardous or toxic in (or for purposes of)
the Comprehensive Environmental Response, Compensation and Liability Act, or the
Resource Conservation Recovery Act, as the same may heretofore or hereafter be
amended; and (d) any waste, substance, material, pollutant or contaminant either
(i) defined as hazardous or toxic in (or for purposes of) any other
Environmental Laws now or at any time hereafter in effect or (ii) the presence,
disposal, release or threatened release of which on, onto or from any premises
(including the Premises) is governed by any other applicable Environmental Laws.

INDEMNITY

Tenant agrees to hold Landlord, its officers, directors, contractors, agents and
employees harmless from and indemnified against all claims, liability and costs
(including, but not limited to, reasonable attorneys' fees and costs) for
injuries to persons and damage to, or the theft, misappropriation or loss of,
property arising from occurrences in or about the Premises caused, in whole or
in part, by the act, omission or negligence of Tenant, its contractors, agents,
employees or visitors.

DAMAGE BY FIRE OR OTHER CAUSE

Complete Destruction; Landlord's Right to Terminate. In the event the Premises
are rendered wholly untenantable by fire or other cause, which fire or other
cause is not a result of Tenant's negligence, Landlord or Tenant may terminate
this Lease by notice to the other party within thirty (30) days after the date
of such fire or other cause, in which case, the basic rent and additional rent
and any other charges shall be apportioned on a per diem basis and paid to the
date of such fire or other cause; provided, however, in the event the Premises
are rendered wholly untenantable by fire or other cause as a result of Tenant's
fault or neglect, then and in such event, Tenant shall not be released from any
of its obligations hereunder (including, without limitation, its duty to repair
the Premises and its liability to Landlord for damages caused by such fire or
other cause). If, however, neither Landlord nor Tenant elect to exercise its
rights to terminate the Lease, Landlord shall repair and restore the Premises
with due diligence at Landlord's expense subject, however, to (i) reasonable
delays for insurance adjustments, and (ii) delays caused by reasons beyond
Landlord's control.

Partial Damage; Obligations to Repair. In the event the Premises are partially
damaged by fire or other cause, which fire or other cause is not a result of
Tenant's fault or negligence, but are not rendered wholly untenantable, Landlord
shall repair and restore the Premises with due diligence at Landlord's expense,
subject, however, to (i) reasonable delays for insurance adjustment, and (ii)
delays caused by reasons beyond Landlord's control; provided, however, that in
the event the Premises are partially damaged by fire or other cause as a result
of Tenant's fault or neglect, then and in such event Landlord shall have no
obligation to repair or restore the Premises or any part thereof and Tenant
shall not be released from any of its obligations hereunder (including, without
limitation, its duty to repair the Premises and its liability to Landlord for
damages caused by such fire or other cause).

CONDEMNATION

Complete Taking. If the whole of the Premises or Real Estate are taken or
condemned by any competent authority for any public or quasi-public use or
purpose, or if any part of the Premises is taken or condemned by any competent
authority for any public or quasi-public use or purpose and such taking would
prevent or materially interfere with Tenant's use of the Premises for the
purposes for which the Premises are then being used, the term of this Lease
shall end upon, and not before, the date when the possession of the Premises so
taken shall be required for such use and purpose. In such event, the current
basic rent and additional rent and any other charges shall be apportioned as of
the date of such termination.

Partial Taking. If part of the Premises or Real Estate shall be taken by any
competent authority for any public or quasi-public use or purpose and this Lease
is not terminated as provided in 18.1 above, the term of this Lease shall not
terminate, but the current basic rent and additional rent and any other charges
payable during the then unexpired portion of the term of this Lease shall be
reduced in the same proportion that Tenant's use of the Premises is prevented by
such taking. Landlord shall restore the Premises or Real Estate, as the case may
be, to a condition as near to the condition that the Premises were immediately
prior to such taking as is reasonably feasible considering all of the then
existing circumstances.

Allocation of Award. Tenant shall have no right to any apportionment of or share
in any condemnation award or judgment for damages caused by or resulting from
any taking or condemnation of the Premises or Real Estate, whether partial or
complete, and Landlord shall be entitled to the whole of such award or judgment.
Notwithstanding the foregoing, Tenant shall be permitted to file its own
separate claim for the unamortized value of Tenant's leasehold improvements, if
any, to the extent that Landlord has not contributed to the cost thereof, plus
the value of its trade fixtures, equipment and personal property and the cost of
moving the same from the Premises; provided, however, that Tenant's claim for
any one or more of the foregoing items or damages must be separately identified
and not a part of and included in the condemnation award or judgment to Landlord
and shall not be permitted to reduce Landlord's award.

LANDLORD'S RIGHTS AND REMEDIES

Tenant's Bankruptcy. If any voluntary or involuntary petition or similar
pleading under any section or sections of any bankruptcy or insolvency act shall
be filed by or against Tenant, or any voluntary or involuntary proceeding in any
court or tribunal shall be instituted to declare Tenant insolvent or unable to
pay Tenant's debts, or Tenant makes an assignment for the benefit of its
creditors, or a trustee or receiver is appointed for Tenant or for the major
part of Tenant's property, then to the extent such election is permitted by law
and is not unenforceable under applicable Federal bankruptcy laws, Landlord may
elect, but is not required, with or without notice of such election and with or
without entry or other action by Landlord, to terminate this Lease.

Defaults by Tenant. If Tenant defaults in the payment of basic rent or
additional rent or any other charges due Landlord and such default continues for
seven (7) or more days after written notice from Landlord to Tenant, or if
Tenant defaults in the prompt and full performance of any other provision of
this Lease and Tenant does not cure the default within thirty (30) days after
written demand by Landlord that the default be cured (or such longer period as
is reasonably necessary to cure such default, provided Tenant is proceeding to
cure such default with reasonable diligence), unless the default involves a
hazardous condition, which shall be cured forthwith upon Landlord's demand, or
if the leasehold interest of Tenant is levied upon under execution or is
attached by process of law, or if Tenant abandons the Premises, then and in any
such event Landlord may, if Landlord so elects but not otherwise, with or
without notice of such election and with or without any demand whatsoever,
either terminate this Lease and Tenant's right to possession of the Premises or,
without terminating this Lease, terminate Tenant's right to possession of the
Premises. An election by Landlord to terminate Tenant's right to possession of
the Premises without terminating the Lease shall not preclude a subsequent
election by Landlord to terminate the Lease.

Surrender of Possession. Upon termination of this Lease, whether by lapse of
time or otherwise, or upon any termination of Tenant's right to possession
without termination of this Lease, Tenant shall surrender possession and vacate
the Premises immediately, and deliver possession thereof to Landlord. Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event, with or without process of law, and to repossess
Landlord of the Premises as of Landlord's former estate and to expel or remove
Tenant and any others who may be occupying or within the Premises and to remove
any and all property therefrom, using such force as may be necessary, without
being deemed in any manner guilty of trespass, eviction or forcible entry or
detainer or conversion of property and without relinquishing Landlord's rights
to the basic rent, additional rent or any other charges due Landlord, or any
other right given to Landlord hereunder or by operation of law. Tenant expressly
waives the service of any demand for the payment of any basic rent, additional
rent or any other charges hereunder or for possession and the service of any
notice of Landlord's election to terminate this Lease or to re-enter the
Premises, including any and every form of demand and notice prescribed by any
statute or other law, and agrees that the simple breach of any covenant or
provision of this Lease by Tenant shall, of itself, without the service of any
notice or demand whatsoever, constitute a forcible detainer by Tenant of the
Premises within the meaning of the statutes of the State of Connecticut.

Landlord's Rights After Termination of Lease or Tenant's Right to Possession.

Upon termination of this Lease as provided in Sections 19.1 and 19.2 herein,
Tenant shall pay to Landlord forthwith without demand or notice the sum of the
following:

All rent, additional rent and other payments accrued to the date of such
termination and a proportionate part of the rent otherwise payable for the month
in which such termination occurs;

The costs of performing all covenants of Tenant relating to the condition of the
Premises during the term, such costs to be deemed prima facie to be the costs
estimated by a reputable architect or contractor selected by Landlord or the
amounts actually expended or incurred thereafter by Landlord;

The reasonable attorney's fees incurred by Landlord in connection with Tenant's
default under this Lease; and

Indemnity payments. The term "indemnity payments" as used in this Lease shall
mean all the rent, additional rent and other payments reserved under this Lease
which would have become due and owing thereunder from time to time during the
unexpired term, less, to the extent not previously deducted or credited, the
rent, additional rent and other payments actually collected and allocable to the
Premises or to the portions thereof relet by Landlord, and plus, to the extent
not previously charged, the reasonable costs and expenses, including but not
limited to reasonable attorneys' and brokers' fees and expenses, paid or
incurred by Landlord in connection with:

Obtaining possession of the Premises.

Removal and storage of Tenant's property.

Reletting the whole or any part of the Premises (which reletting may be for a
period or periods of time less than the unexpired term hereof or extending
beyond the term hereof.).

Such costs and expenses shall be deemed prima facie to be the amounts therefor
invoiced to Landlord or actually expended or incurred therefor by Landlord.
Notwithstanding any provision in this Lease to the contrary, in the event Tenant
defaults in the performance of any of its obligations in this Lease, Landlord
agrees to use commercially reasonable efforts to mitigate its damages,
including, without limitation, reletting the Premises as soon as possible.

Tenant shall, without prior demand or notice, make indemnity payments monthly in
arrears with respect to such portion thereof as includes rent (as distinguished
from additional rent and other payments) and upon the respective dates provided
therefor in the Lease with respect to additional rent and other payments.
Landlord may sue for all such indemnity payments as they accrue without waiting
until the date fixed in the Lease as the expiration date thereof.

After entry into possession without termination of the Lease, Landlord, if and
to the extent required by law, may relet the Premises or any part thereof for
the account of Tenant to any person, firm or corporation other than Tenant for
such rent, for such time and upon such terms as Landlord, in Landlord's sole
discretion, shall determine. Landlord shall not be required to accept any tenant
offered by Tenant or to observe any instructions given by Tenant about such
reletting. In any such case, Landlord may make repairs, alterations and
additions in or to the Premises and redecorate the same to the extent deemed
necessary or desirable by Landlord. Tenant shall, upon demand, pay the cost
thereof, together with Landlord's expenses of the reletting. If the
consideration collected by Landlord upon any reletting of the Premises for
Tenant's account is not sufficient to pay monthly the full amount of the basic
rent and additional rent and any other charges reserved in this Lease, together
with the cost of repairs, alterations, additions, redecorating and Landlord's
other costs and expense of regaining possession and reletting the Premises,
Tenant shall pay to Landlord the amount of each monthly deficiency upon demand.
Landlord agrees to use commercially reasonable efforts to mitigate its damages
suffered as a result of Tenant's default hereunder.

Removal of Tenant's Property. Any and all property which may be removed from the
Premises by Landlord pursuant to the authority of the Lease or of law, to which
Tenant is or may be entitled, may be handled, removed or stored in a commercial
warehouse or otherwise by Landlord at Tenant's risk, cost and expense, and
Landlord shall not be responsible for the value, preservation or safekeeping
thereof. Tenant shall pay to Landlord, upon demand, any and all expenses
incurred in such removal and all storage charges against such property so long
as the same shall be in Landlord's possession or under Landlord's control. Any
such property of Tenant not removed from the Premises or retaken from storage by
Tenant within thirty (30) days after the end of the term shall be conclusively
presumed to have been abandoned by Tenant.

Equitable Relief. If Tenant violates any of the terms and provision of this
Lease or defaults in any of its obligations hereunder, other than the payment of
basic rent, additional rent or any other charges payable hereunder, such
violation may be restrained or such obligation enforced by injunction or other
equitable action.

No Waivers. No delay or omission of the right to exercise any power by Landlord
shall impair any such right or power, nor shall any such delay or omission be
construed as a waiver of any default or as acquiescence therein. No waiver by
Landlord of any default of Tenant shall be implied to affect, and no express
waiver shall affect, any default other than the default specified in such waiver
and that only for the time and to the extent therein stated. No receipt of money
by Landlord from Tenant after the termination of this Lease, the service of any
notice, the commencement of any suit or final judgment for possession shall
reinstate, continue or extend the term of this Lease or affect any such notice,
demand, suit or judgment. The various rights and remedies of Landlord contained
in this Lease are reserved to Landlord and shall not be considered as exclusive
of any other right or remedy, but shall be construed as cumulative and shall be
in addition to every other remedy available to Landlord whether now or at any
time hereafter existing at law, in equity, or by statute.

Landlord's Right to Perform Tenant's Obligations. If at any time during the term
of this Lease:

Any damage to the Premises results from any act, omission or neglect of Tenant
or of Tenant's contractors, agents or employees (and Tenant fails to repair the
same as required in this Lease), Landlord may, at Landlord's option, repair such
damage and Tenant shall reimburse Landlord, upon demand, for the total cost of
such repairs in excess of the amount, if any, paid to Landlord under insurance,
if any, covering such damage; or

Tenant at any time fails to make any payment or perform any other act on its
part to be made or performed under this Lease, Landlord may, at Landlord's
option, after reasonable notice or demand and without waiving or releasing
Tenant from any obligation under this Lease, make such payment or perform such
other act to the extent Landlord may deem desirable, and in connection therewith
Landlord may pay expenses and employ counsel.

Landlord's Expenses. All sums paid by Landlord and all costs, charges and
expenses incurred by Landlord in connection with (a) the exercise of any of the
Landlord's rights under this Lease, (b) the enforcement of Tenant's obligations
hereunder, or any litigation, negotiation or transaction in which Tenant causes
Landlord, without Landlord's fault, to be involved or concerned (including, but
not limited to, reasonable attorneys' fees and costs and interest and penalties
for unpaid Impositions or other charges required to be paid or reimbursed by
Tenant) shall be payable upon demand, together with interest thereon at the rate
of two percent (2%) over the per annum prime rate or corporate base rate
announced from time to time by a Chicago bank selected by Landlord from the date
such sum was paid or such charge, cost or expense was incurred. Landlord shall
have the same rights and remedies for the nonpayment of any such costs, charges
and expenses as in the case of default in the payment of basic rent and
additional rent or other charges hereunder.

HOLDING OVER

If Tenant retains possession of the Premises or any part thereof after the
termination of this Lease by lapse of time or otherwise, Tenant shall pay
Landlord, in order to compensate Landlord for Tenant's wrongful withholding of
possession, and during such time as Tenant remains in possession, an amount
calculated at double the rate of basic rent in effect immediately prior to such
termination, plus any additional rent and additional charges determined to be
due pursuant hereto.

LANDLORD'S TITLE

Landlord's title is and always shall be paramount to the title of Tenant.
Nothing herein contained shall empower Tenant to do any act which can, shall or
may encumber the title of Landlord.

QUIET ENJOYMENT

So long as Tenant observes and performs its covenants and agreements hereunder,
Tenant shall, at all times during the term, peacefully and quietly have and
enjoy possession of the Premises without any encumbrance or hindrance by, from
or through Landlord, its successors or assigns.

ASSIGNMENT AND SUBLETTING

Tenant shall not, without the prior written consent of Landlord, which shall not
be unreasonably withheld, conditioned or delayed (i) assign, convey or mortgage
this Lease or any interest hereunder; (ii) suffer to occur or permit to exist
any assignment of this Lease, or any lien upon Tenant's interest, voluntarily,
involuntarily or by operation of law; (iii) sublet the Premises or any part
thereof; or (iv) permit the use of the Premises by any person other than Tenant
and its employees. Landlord's consent to any assignment, subletting or transfer
shall not constitute a waiver of Landlord's right to withhold its consent to any
future assignment, subletting or transfer.

MORTGAGES AND SECURITY INTERESTS

Lease Subordinate. This Lease is subject and subordinate to the lien of any
present and future mortgages and security interests, now and hereafter in force
against the Premises and to all renewals, modifications, consolidations,
replacements and extensions of such mortgages or security interests and to all
advances made or hereafter to be made upon the security of such mortgages and
security interests. Tenant agrees to promptly execute such further instruments
as shall be reasonably requested by Landlord in confirmation of such
subordination.

Attornment. Tenant covenants and agrees that, in the event any proceedings are
brought for the foreclosure of any mortgages or security interests, then at the
option of any purchaser at a foreclosure sale or under a deed in lieu of
foreclosure (to be evidenced by written notice or election to Tenant), Tenant
will attorn to such purchaser and recognize such purchaser as the landlord under
this Lease to the same extent as the original landlord named hereunder. While
this provision shall be self-executing and shall not require any further writing
to be effective, Tenant agrees to execute and deliver, at any time and from time
to time, upon the request of Landlord or of any such holder, any instrument
which, in the reasonable judgment of Landlord, may be necessary or appropriate
in any of such events to evidence such attornment. Tenant further waives the
provisions of any statute or rule of law, now and hereafter in effect, which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
any such foreclosure proceeding is brought or such ground or underlying lease is
terminated.

ESTOPPEL CERTIFICATE

Tenant agrees that, from time to time upon not less than ten (10) days prior
notice by Landlord, Tenant will deliver to Landlord or to such other person or
persons as Landlord shall designate in such notice, a statement in writing
certifying (to the extent the following statements are true and correct at such
time) (a) that this Lease is unmodified and in full force and effect, and
contains the full agreement between Landlord and Tenant (or, if there have been
modifications or additional agreements, that the Lease is in full force and
effect as modified and identifying the modifications thereof or additional
agreements), (b) the dates to which the basic rent, additional rent and other
charges due under this Lease have been paid, and (c) that, insofar as Tenant
knows, Landlord is not in default under any provision of this Lease and has
performed all of the obligations to be performed by Landlord to date (or, if
Tenant has knowledge of any default by Landlord or of any unperformed obligation
by Landlord, a statement of the nature thereof).

BROKERAGE

Landlord and Tenant represent and warrant to each other that they have had no
dealings with any broker or agent in connection with this Lease and both
Landlord and Tenant hereby agree to hold harmless and indemnify each other from
and against all claims for costs (including reasonable attorneys' fees), expense
or liability for any compensation, commissions and charges claimed by any other
broker or agent who claims to have dealt with the other of them with respect to
this Lease or the negotiation thereof.

NOTICES

Any notice or demand from Landlord to Tenant or from Tenant to Landlord shall be
in writing and shall be deemed to have been duly given if delivered personally
or mailed (by registered or certified mail) or sent by nationally recognized
overnight courier delivery service, in any case, addressed, if to Tenant, at the
address of Tenant set forth hereinabove with a courtesy copy to: Schiff Hardin &
Waite, 6600 Sears Tower, Chicago, IL 60606, Attention: Gary Mowder, Esq.), or
such other address as Tenant shall have last designated by notice in writing to
Landlord; and, if to Landlord, to the place then established for the payment of
rent, or such other address as Landlord shall have last designated by notice in
writing to Tenant. Notices shall be deemed to have been given, in the case of
personal delivery, on the date of delivery; in the case of mailing, on the date
which is three days after the date mailing thereof; and in the case of courier
delivery service, on the day after the date of deposit for delivery with said
courier delivery service.

TENANT'S RIGHT OF FIRST OFFER/REFUSAL

Right of First Offer. If Landlord at any time during the term of this Lease
determines it wishes to sell or otherwise transfer the Real Estate, Landlord
must first provide Tenant with a notice ("Notice of Sale") of the proposed terms
under which Landlord intends to offer the Real Estate for sale or upon which
Landlord intends to accept an offer for purchase, including purchase price,
closing date and other material business terms. Tenant shall have thirty (30)
days following the date of Landlord's Notice of Sale within which to give a
notice ("Notice of Purchase") to Landlord of Tenant's election to purchase the
Real Estate upon all of the terms set forth in the Notice of Sale. In the event
Tenant does provide Landlord with a Notice of Purchase, then Landlord shall sell
the Real Estate to Tenant upon the terms set forth in the Notice of Sale (and at
the purchase price set forth in the Notice of Sale) and such other terms and
conditions as are set forth in the Chicago Title Insurance Company (Form B) Real
Estate Sales Contract (for commercial or industrial properties) or such other
similar standard form of agreement as may be then in use in the Hartford, CT
metropolitan area, except that any such form agreement shall be modified to
provide that (x) in the event of a default by either party thereunder, the
non-defaulting party shall be entitled to pursue any and all of its legal and
equitable remedies, and (y) Landlord's conveyance of the Premises shall be by
special warranty or trustee's deed, as appropriate. Any sale by Landlord to
Tenant pursuant to this Section 28.1 or Section 28.2 below shall be "as is" and
Landlord shall not be required to make any representation or warranty whatsoever
as to the condition of the Real Estate or as to any other matter. If Tenant has
not given Landlord a Notice of Purchase during the thirty-day period referred to
above, Tenant's rights under this Section 28.1 shall be deemed waived and of no
further force or effect and Landlord shall be free to sell or otherwise transfer
the Real Estate to any third party on the same terms contained in the Notice of
Purchase. If Landlord and such third party fail to execute a valid and
enforceable contract for the sale of the Premises on the same terms contained in
the Notice of Sale within one hundred eighty (180) days of the Notice of
Purchase or if Landlord enters into such contract with such third party and
fails to consummate the sale , then Tenant's right of first offer under this
Section 28.1 shall automatically be reinstated.

Exempted Sales or Transfers. Notwithstanding the provisions of Sections 28.1:
(x) Landlord shall, at all times after having given a Notice of Sale to Tenant,
be entitled to offer the Real Estate for sale or to solicit offers to purchase
the Real Estate, subject to Tenant's rights hereunder, whether such offer is for
a sale by means of a deed given pursuant to an outright sale, articles of
agreement for deed, a Landlord-financed sale with a purchase money mortgage or
otherwise; and (y) Tenant's right of first offer to purchase the Real Estate in
accordance with Section 28.1 shall not apply to any sale or other transfer of
all or any portion of the Premises or the Real Estate by Landlord to any
affiliate of Landlord or to any shareholder or shareholders of Landlord (or if
Landlord is a Trustee, to any shareholder or shareholders of any corporate
beneficiary of said Trustee).

SUCCESSORS AND ASSIGNS

Binding Nature. The covenants, agreements and obligations herein contained,
except as herein otherwise provided, shall bind, extend to and inure to the
benefit of Landlord and Tenant and their respective successors and assigns, but
nothing contained in this Section 29.1 shall be deemed or construed to release
Tenant from its obligation under Section 23 to first obtain Landlord's written
consent to any assignment or sublease.

Transfer by Landlord. In the event of any transfer of the interest of Landlord
in the Premises, Landlord shall be relieved and fully released of and from all
covenants, agreements and obligations of Landlord contained in this Lease.

GENERAL PROVISIONS

No Partnership. Nothing contained in this Lease shall be deemed or construed by
the parties hereto or by any third party, to create the relationship of
principal and agent, partnership, joint venture or any association between
Landlord and Tenant, it being expressly understood and agreed that no provisions
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship between Landlord and Tenant other than the relationship
of Landlord and Tenant.

Complete Agreement. All negotiations, considerations, representations and
understandings between Landlord and Tenant with respect to the subject matter of
this Lease are incorporated herein and may be modified or altered only by an
agreement in writing between Landlord and Tenant.

Severability; Governing Law. The invalidity or unenforceability of any provision
of this Lease shall not affect or impair any other provision. The laws of the
State of Connecticut shall govern the validity, performance and enforcement of
this Lease.

Headings. The headings contained herein are for convenience only, and shall not
be used to define, explain, modify or aid in the interpretation or construction
of the contents.

Plurals; Grammatical Changes. The words "Landlord" and "Tenant" wherever used in
this Lease shall be construed to mean "Landlords" or "Tenants" in all cases
where there is more than one landlord or tenant, and the necessary grammatical
changes required to make the provisions hereof apply either to corporations,
partnerships or individuals, men or women, shall in all cases be assumed as
though in each case fully expressed.

Covenants and Conditions. All of the covenants of Tenant hereunder shall be
deemed and construed to be "conditions" if Landlord so elects as well as
"covenants" as though the words specifically expressing or importing covenants
and conditions were used in each separate instance.

No Set-Off. Tenant shall not have any right of setoff or any similar remedy
under this Lease against Landlord arising as a result of any alleged breach by
Landlord as seller under the Purchase Agreement with Tenant, as purchaser.
Tenant and Landlord both agree that the provisions of the Purchase Agreement
shall control with respect to any alleged breaches thereunder, and that the
provisions of this Lease shall control with respect to any alleged breaches
hereunder.

[The remainder of this page has been intentionally left blank.]




* * SIGNATURES BEGIN ON THE FOLLOWING PAGE * *

IN WITNESS WHEREOF, Landlord and Tenant have, respectively, caused these
presents to be signed as of the day, month and year first above written.

 


LANDLORD:

THE J.M. NEY COMPANY

,
a Delaware corporation



By: /s/Andrew M. O'Shea
Name: Andrew M. O'Shea
Its: Chief Financial Officer and Treasurer


ATTEST:



By: /s/Andrew M. O'Shea
Name: Andrew M. O'Shea
Its: Secretary

 

 

TENANT:

DERINGER MFG. COMPANY

,
an Illinois corporation



By: /s/ Roderick W. Lamm
Name: Roderick W. Lamm
Its: Chairman


ATTEST:



By: /s/Lee Trimble
Name: Lee Trimble
Its: Secretary


 

EXHIBIT "A"

Legal Description of Real Estate